Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 12, 2020 however upon further review of the claims, claim 17 was found to be drawn to Figure 6 (Species VI) therefore claim 17 was withdrawn from further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(d) the invention was first patented or caused to be patented, or was the subject of an inventor’s certificate, by the applicant or his legal representatives or assigns in a foreign country prior to the date of the application for patent in this country on an application for 


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 6, 9, 10, and 16 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Finstad 8,899,892. The applicant is reminded that the an open top cargo area of a vehicle or trailer having an articulating member and a wall of said open-top cargo area and a device having a closed loop is not positively claimed therefore the prior art only need to be capable of performing the functions related to the an open top cargo area of a vehicle or trailer having an articulating member and a wall of said open-top cargo area and a device having a closed loop. Finstad discloses a securing system including an anchoring device for engaging with an 10open-top cargo area of a vehicle or trailer having an articulating member and an adjacent wall thereto, said anchoring . 

    PNG
    media_image1.png
    488
    705
    media_image1.png
    Greyscale


Claim(s) 31, 32, 34, 35, 36, and 37 is/are rejected, as best understood, under pre-AIA  35 U.S.C. 102 as being anticipated by Lambousis 7,832,969. Lambousis discloses a securing system including an anchoring device for engaging with an open-top 20cargo area of a vehicle or trailer having an articulating member and an adjacent wall thereto, said anchoring device comprising: a. an anchoring portion having at least one anchoring member, said at least one anchoring member comprising a first section, and a second section continuous with said first section, and said at least one anchoring member has a shape corresponding to an interface between 25said articulating member and said wall of said open-top cargo area; b. a restraining portion fixed to said first section of said anchoring member for restraining a device having a closed loop; and c. a securing device having at least one closed loop for engaging with said restraining portion, wherein said restraining portion has at least one linear dimension that is greater than the 30internal diameter of the said closed loop, such that said closed loop cannot be 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (restraining portion slot for receiving closed loop)][AltContent: textbox (security device having closed loop)][AltContent: textbox (1st planar portion/section
2nd planar portion/section)][AltContent: arrow][AltContent: arrow][AltContent: arrow]                  
    PNG
    media_image2.png
    403
    653
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    473
    643
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 10, 16, and 31-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dancyger D464,794 in view of Finstad 8,899,892, as discussed above, in view of Schwarz 4,676,080. Dancyger discloses a restraining . 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (restraining portion)][AltContent: arrow][AltContent: textbox (3rd section/portion)][AltContent: textbox (2nd  section/ portion)][AltContent: arrow][AltContent: textbox (3rd section/ portion)][AltContent: arrow][AltContent: textbox (2nd section/portion)][AltContent: textbox (3rd section/portion)][AltContent: arrow][AltContent: textbox (3rd section/portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (anchor portion)]                           
    PNG
    media_image4.png
    513
    434
    media_image4.png
    Greyscale



    PNG
    media_image1.png
    488
    705
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dancyger to have the anchoring portion including first, second, and third portion/sections being planar and capable of being received by a storage structure including an articulating member and adjacent wall as taught by Finstad for the purpose of providing a better means of restraining a device within a cargo bed of a pick-up truck. Dancyger in view of Finstad discloses all of 

    PNG
    media_image5.png
    463
    593
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dancyger in view of Finstad to have included the securing device having at least one closed loop that is engaged by the restraining portion and to thread the restraining/anchoring portion through the closed .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional securing systems including anchoring portions and restraining portions.



THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631